Citation Nr: 0618904	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04 32 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
defective vision, and if so, whether the claim may be 
granted.  

2.  Entitlement to service connection for peripheral 
neuropathy, to include as due to exposure to herbicides.  

3.  Entitlement to service connection for thyroid tumor 
(claimed as tumor of the neck and throat), to include as due 
to exposure to herbicides.  

4.  Entitlement to an initial compensable rating for healed 
scars of the right ear, left cheek, and right bridge of nose.  

5.  Entitlement to an effective date earlier than June 8, 
1994, for a 50 percent rating for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
September 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.  The veteran testified before a Decision 
Review Officer at a hearing held at the RO in October 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Other matters

In a rating decision dated in August 2005, the RO denied 
entitlement to an effective date earlier than June 8, 1994, 
for a 100 percent rating for post-traumatic stress disorder 
(PTSD).  In a letter dated in August 2005, the RO notified 
the veteran of its decision and informed him of his appellate 
rights.  In October 2005, the RO notified the veteran that 
his appeal was being certified to the Board.  

Review of the record shows that documents received at the 
Board in December 2005 include a copy of a letter dated in 
September 2005 from the veteran to the RO, indicating the 
veteran's disagreement with the denial of entitlement to an 
effective date earlier than June 8, 1994, for a 100 percent 
rating for PTSD.  The Board refers this matter to the RO for 
appropriate action.  


REMAND

As noted in the Introduction, in an October 2005 letter, the 
RO notified the veteran that his appeal was being placed on 
the Board's docket and that his file was being transferred to 
the Board.  In January 2006, the RO received a VA Form 21-
4138, Statement in Support of Claim, from the veteran 
requesting a videoconference hearing before the Board.  The 
Board received a facsimile copy of the request from the RO in 
February 2006.  In March 2006, the veteran's representative 
filed a motion with to Board to allow the veteran to have the 
requested videoconference hearing.  Although the request for 
the hearing was received by the Board beyond the time limit 
allowed for such requests in 38 C.F.R. § 20.1304, it is the 
judgment of the Board that the motion should be granted as 
there was more than a month lapse between the time the 
hearing request was in the hands of the RO and the time it 
reached the Board.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C. for the following 
action:

The veteran should be scheduled for a 
videoconference Board hearing from the RO 
in Manila, the Republic of the 
Philippines.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


